                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

THACKERY S. GRAY, and YELENA    )
F. GRAY, on behalf of themselves and
                                )
all others similarly situated,  )
                                )
                   Plaintiffs,  )
                                )
         v.                     )                         18 C 00419
                                )
TD AMERITRADE, INC., and SHEAFF )
BROCK INVESTMENT ADVISORS, LLC, )
                                )
                   Defendants.  )

                              MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant TD Ameritrade, Inc. (“TD Ameritrade”) and

Sheaff Brock Investment Advisors, LLC’s (“Sheaff Brock”) (collectively,

“Defendants”) motion to dismiss Plaintiffs Thackery and Yelena Gray’s (“Plaintiffs”)

Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, the Court grants Defendants’ motion.

                                 BACKGROUND

      For purposes of this motion, the Court accepts as true the following facts from

the amended complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All

reasonable inferences are drawn in Plaintiffs’ favor. Tamayo v. Blagojevich, 526 F.3d

1074, 1081 (7th Cir. 2008).
          Plaintiffs are citizens of Illinois. Defendant TD Ameritrade is a New York

corporation with its principal place of business in Nebraska. Defendant Sheaff Brock

is an Indiana LLC whose members consist of Indiana citizens David Sheaff Gilreath

and Ronald Robert Brock.

          Plaintiffs and the putative classes they represent are decades-long customers of

TD Ameritrade, which provided them with an online trading platform for investment.

TD Ameritrade also operates the “AdvisorDirect” program through which it introduces

its customers to Registered Investment Advisors (“RIAs”). To participate in the

AdvisorDirect program, customers must have a minimum of $500,000 in investable

assets.

          Plaintiffs participated in the AdvisorDirect program, and TD Ameritrade

Investment Consultant Roman Kobrin (“Kobrin”) recommended Sheaff Brock to be

Plaintiffs’ investment advisor. TD Ameritrade provided Plaintiffs with investment

brochures and marketing materials for Sheaff Brock’s services.

          In January 2014, TD Ameritrade set up a meeting between Plaintiffs and Sheaff

Brock, which was attended by Plaintiffs, Kobrin, and Sheaff Brock representative Jody

Alexander. During this meeting, Sheaff Brock pitched its investment advisory services

to Plaintiffs. Kobrin also engaged in the meeting, endorsing Sheaff Brock’s trading

strategy and answering Plaintiffs’ questions.1



1
  Plaintiffs note that TD Ameritrade representatives received a commission for each client that
signed up in the AdvisorDirect program with Sheaff Brock.

                                                2
      At the meeting, Defendants recommended Sheaff Brock’s “put options income”

trading strategy. According to Plaintiffs, Kobrin made the following representations

about the strategy:

      a.     Plaintiffs could expect a 4-6% return on investment over and above
             all fees;
      b.     Plaintiffs could get out of the strategy and program at any time;
      c.     The “put options income” strategy works in both up and down
             markets; and
      d.     There may be some down months, but in the end the “put options
             income” strategy will make an annual profit.

Comp. ¶ 37. Additionally, Sheaff Brock made the following representations about the

conservative nature of the put options income strategy through its employees and

marketing materials:

      a.     The strategy was “money in their pockets”;
      b.     The strategy was a “cash flow generator” and “It         is  popular
             because apparently quite a few folks think getting an extra 6% on
             top of their big stock position or bonds is attractive”;
      c.     “All we try to do with this strategy is hit bunts over, and over, and
             over”;
      d.     “As sure as a clock ticks, and time premium erodes, the profits will
             eventually become realized”;
      e.     The strategy was “a cash flow sausage factory…but the net result,
             Mmm savory”;
      f.     In the past month the strategy had “created over $1 million in
             realized put premium for our clients…out of thin air, kind of mind
             blowing”; and
      g.     “Best year we have ever had, by a long shot.…Many of our
             customers made enough money in their accounts last year to buy a
             yacht.”




                                           3
Comp. ¶ 56, 62, 67, 68. Plaintiffs allege that “in the meetings and phone calls…between

[the parties involved], the risks and complexities of the strategy were not properly

discussed or disclosed.”

       Based on the information provided, Plaintiffs entered into a Client Options

Account Agreement (“Options Agreement”)2 with Sheaff Brock and TD Ameritrade.

Plaintiffs maintain that in the Options Agreement, Defendants agreed to be “bound by

the rules of the Options Clearing Corporation, the Financial Industry Regulatory

Authority (‘FINRA’), and any other self-regulatory organizations that apply to options

transactions.” Plaintiffs also maintain that Sheaff Brock certified its compliance with

all applicable laws, rules, and regulations.

       Among the applicable rules are those set forth by FINRA, which among other

things prohibit options communications that contain false or misleading statements;

omissions of material facts; promises of specific results; exaggerated or unwarranted

claims; or that fail to reflect the risks attendant to options transactions. The FINRA

rules also provide that a Registered Options Principal—which Plaintiffs allege to be TD

Ameritrade—must supervise discretionary accounts. Plaintiffs allege that Defendants

violated the FINRA rules by casting the put options income strategy as conservative,

when it was actually an “aggressive and speculative strategy” that “augmented risks, as

it sought to make money through speculative bets about the future price of the



2
  All parties agreed that enforcement of the Options Agreement would be governed by Nebraska
law.

                                               4
underlying asset.” “Due to the significant exposure the seller faces and the volatility of

the investment,” Plaintiffs allege that the put options income strategy resulted in

“staggering losses” to themselves and the putative classes.

       To recover their losses, Plaintiffs, on behalf of themselves and the putative

classes, filed the instant complaint on January 19, 2018, asserting state-law claims for

breach of contract, breach of fiduciary duty, money had and received, and a violation

of the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1

et seq. On March 15, 2018, Defendants filed a joint motion to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                 LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but must provide enough factual support to raise their right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim must be

facially plausible, meaning that the pleadings must “allow…the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient detail to

give the defendant ‘fair notice of what the…claim is and the grounds upon which it

                                            5
rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” are insufficient to withstand a

12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                       DISCUSSION

       Defendants urge the Court to dismiss Plaintiffs’ complaint because the

allegations are barred by the Securities Litigation and Uniform Standards Act

(“SLUSA”), 15 U.S.C. § 78bb(f).3 This statute prohibits state-law class-action claims

relating to misrepresentations, omissions, or manipulative or deceptive devices in

connection with the purchase or sale of covered securities. 15 U.S.C. § 78bb(f)(1).

Congress initially enacted the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. §§ 77z-1 and 78u-4, to curb abuses in class action litigation

involving nationally traded securities. Merrill Lynch, Pierce, Fenner & Smith, Inc. v.

Dabit, 547 U.S. 71, 81 (2006). However, PSLRA had the unintended consequence of

displacing federal securities fraud class action litigation to state courts under the guise

of common law actions, such as breach of contract. Id. “To stem this shift from Federal

to State courts and prevent certain State private securities class action lawsuits alleging




3
 Defendants also plead alternative grounds for dismissal pursuant to Federal Rule of Civil
Procedure 12(b)(6) in the event that the Court did not accept their SLUSA preclusion argument.
However, given that the Court finds dismissal based on SLUSA to be warranted, the Court need
not address those arguments. Accordingly, Defendants individual motions to dismiss are denied
as moot.

                                              6
fraud from being used to frustrate the objectives of [PSLRA], Congress enacted

SLUSA.” Id. at 82.

       Consistent with this purpose, “when analyzing SLUSA preclusion, courts are

guided by the substance rather than the form of a claim.” Bourrienne v. Calamos, 2011

WL 3421559, at *4 (N.D. Ill. 2011); See also Holtz v. JPMorgan Chase Bank, 846 F.3d

928, 930 (7th Cir. 2017) (“…[N]ondisclosure is a linchpin of this suit no matter how

[Plaintiff] chose to frame the pleadings.”); Rabin v. JPMorgan Chase Bank, 2007 WL

2295795, at *6 (N.D. Ill. 2007) (“Rather than focus on the labels that Plaintiffs assigned

to the claims, the Court analyzes the substance of the allegations…”); Denton v. H&R

Block Financial Advisors, Inc., 2001 WL 1183292, at *3 (N.D. Ill. 2001) (“…[T]he

focus is on the substance of the claim and not the plaintiff’s characterization of it.”);

Feitelberg v. Merrill Lynch & Co., Inc., 234 F.Supp.2d 1043, 1051 (N.D. Cal. 2002)

(“…[I]f it looks like a securities fraud claim, sounds like a securities fraud claim and

acts like a securities fraud claim, it is a securities fraud claim, no matter how you dress

it up.”). Accordingly, the Court is not bound by the exact terminology used in the

complaint, but rather the underlying essence of the allegations.

       To successfully claim SLUSA preclusion, Defendants must show that Plaintiffs’

claim is: (1) a covered class action; (2) based on state law; (3) that alleges a

misrepresentation or omission of a material fact, or the use of any manipulative or

deceptive decide or contrivance; (4) in connection with the purchase or sale of; (5) a

covered security. 15 U.S.C. § 78bb(f)(1); Bourrienne, 2011 WL 3421559, at *3.

                                            7
Plaintiffs concede that the first three elements are met. Therefore, the Court will only

consider the disputed fourth and fifth elements.

I. Misrepresentations Were Made “In Connection With” a Purchase or Sale

      Plaintiffs dispute the fourth element of SLUSA preclusion, namely whether the

misrepresentations at issue were made “in connection with” a purchase or sale of a

covered security.    Plaintiffs claim that the misrepresentations were not made in

connection with a purchase or sale, but rather in connection with the decision to hire

Sheaff Brock as their investment advisor. Moreover, Plaintiffs emphasize that because

they gave Defendants complete discretion over investment decisions, Plaintiffs were

not in the position to make a decision “in connection with” a purchase or sale. Citing

O’Brien v. Cont’l Ill. Nat. Bank and Trust Co. of Chi., 593 F.2d 54, 63 (7th Cir. 1979)

(“When the trustee or agent alone makes the investment decision to purchase or sell,

his failure to disclose information about the purchase or sale to the beneficiary or agent

does not satisfy the ‘in connection with’ requirement of § 10(b).”). However, this

principle is no longer good law post-Dabit and Holtz. Rabin, 2007 WL 2295795, at *7

n.4 (“Plaintiffs’ reliance on two pre-Dabit cases—O’Brien and Norris v. Wirth—is

misplaced. The Court believes that SEC v. Sandford (a case cited in Dabit with

approval) belies Plaintiffs’ contention that, in the context of SLUSA, the plaintiff must

have possessed investment authority [to satisfy] the ‘in connection with’ language….”).

      The Supreme Court and courts in this Circuit have affirmed that a plaintiff need

not personally make the investment decision to satisfy the “in connection with”

                                            8
requirement; rather, the fraud has to coincide with the covered securities transaction.

Dabit, 547 U.S. at 85 (“One might have concluded that an alleged fraud is ‘in

connection with’ a purchase or sale of securities only when the plaintiff himself was

defrauded into purchasing or selling particular securities. …But this Court…has

rejected that view. Under our precedents, it is enough that the fraud alleged ‘coincide’

with a securities transaction—whether by the plaintiff or by someone else.”); Holtz, 846

F.3d at 934 (“[Zanford] holds that the ‘in connection with’ requirement is satisfied when

a broker makes a purchase or sale as an investor’s agent. That’s equally true of

transactions that the Bank made as [Plaintiff’s] agent.”; Goldberg v. Bank of Am., 845

F.3d 913, 916 (7th Cir. 2017) (“[Plaintiff’s] complaint alleged a material omission in

connection with sweeps to mutual funds that are covered securities; no more is

needed.”); Rabin, 2007 WL 2295795 at *7 (“Despite the fact that they did not purchase,

sell, or hold the shares, Plaintiffs have alleged fraud that occurred ‘in connection with

the purchase or sale’ of the Fund.”).

      This interpretation of the “in connection with” requirement is consistent with

courts across the country. See Gray v. Seaboard Sec., Inc., 126 Fed.Appx. 14, 17 (2d

Cir. 2005) (“[T]he alleged breach of contract in this case consisted precisely of the

provision of investment advice that purported to be something it was not; just as in

Dabit, the breach caused damages through transactions in securities.         The claim

therefore alleges a misrepresentation in connection with the purchase or sale of a

security.”) (internal quotation marks and citations omitted); Hill v. HSBC Bank, 207

                                           9
F.Supp.3d 333, 342 (S.D.N.Y. 2016) (“That Plaintiffs had no control over which

particular investment strategy Madoff undertook or specific securities he purchased

does not obviate the fact that Plaintiffs were ‘seeking, directly or indirectly, to purchase

covered securities,’ which the Second Circuit has squarely held satisfies the ‘in

connection with’…requirement under SLUSA.”); Antczak v. TD Ameritrade Clearing,

Inc., 2018 WL 2298494, at *7 (E.D. Pa. 2018) (finding that misrepresentations were

“in connection with” purchase or sale of securities despite plaintiff giving complete

trading discretion to her investment advisor); Banks v. Northern Trust Corp., 2017 WL

3579550, at *3 (C.D. Cal. 2017) (“[N]umerous federal courts have considered and

rejected the argument advanced by Plaintiffs, confirming that investments, even if made

by a plaintiff’s agent, meet SLUSA’s ‘in connection with’ requirement.”).

       Given the weight of the authority rejecting Plaintiffs’ argument, the Court cannot

find that Plaintiffs decision to give investment discretion to Sheaff Brock bars their

misrepresentations from being “in connection with” the purchase or sale of a covered

security. Instead, as the Supreme Court instructs, the fraud has to “coincide” with the

securities transaction. Dabit, 547 U.S. at 85. Defendants’ alleged misrepresentations

about the conservative nature of the put options income strategy and the expected

returns certainly coincide with a securities transaction because such a transaction is the

foundation for their claim. Indeed, these misrepresentations were the catalyst for

Plaintiffs to hire Sheaff Brock to engage in securities transactions on their behalf. Any



                                            10
other conclusion would put too fine a point on the “in connection with” requirement.

Accordingly, the Court finds that the fourth element of SLUSA preclusion is satisfied.

II. Misrepresentations Involved a “Covered Security”

      Plaintiffs next dispute whether the alleged misrepresentations involved the

purchase or sale of a “covered security.” SLUSA incorporates the definition of

“covered security” from Section 18 of the Securities Act of 1933. 15 U.S.C. §

78bb(f)(5)(E). This definition includes securities that are nationally traded and listed

on a national exchange. Dabit, 547 U.S. at 83; Knopcik v. UBS Fin. Serv., Inc., 121

F.Supp.3d 444, 457 (E.D. Pa. 2015).

      Plaintiffs maintain that the complaint does not accuse Defendants of making any

misrepresentations about the underlying stocks or options that caused Plaintiffs’ losses,

but rather about the Defendants’ services and put options income strategy. Plaintiffs

argue that Defendants’ services and strategy cannot be considered a “covered security,”

so SLUSA cannot preclude their claims. However, that is far too narrow a reading of

the statute. According to the Supreme Court, “a narrow reading of the statute would

undercut the effectiveness of [PSLRA] and thus run contrary to SLUSA’s stated

purpose….” Dabit, 547 U.S. at 86. Therefore, considering the practical implications

of Plaintiffs’ argument, the Court finds that any misrepresentation regarding the success

or failure of a particular securities trading strategy necessarily involves the underlying

securities. Given that the underlying securities are subject to “the rules of the Options

Clearing Corporation,” Comp. ¶ 3, traded on national exchanges, and regulated by the

                                           11
Securities and Exchange Commission, they are “covered securities” for purposes of

SLUSA preclusion. Consequently, all five preclusion elements are satisfied, and

SLUSA bars Plaintiffs’ state-law class-action claims.

III. Implications of SLUSA Bar

       Because SLUSA preclusion applies, the Court must dismiss Plaintiffs’ state-law

class-action claims, which make up the entirety of the complaint. Plaintiffs maintain

that the Court’s dismissal should be without prejudice. However, Seventh Circuit

precedent dictates otherwise. Brown v. Calamos, 664 F.3d 123, 128 (7th Cir. 2011)

(criticizing “cases that allow dismissal of a case barred by SLUSA without prejudice”).

In Brown, the Seventh Circuit cautioned district courts that they should have “no further

business with the case” once they decide SLUSA is a “bar to the suit.” Id. Consistent

with this precedent, the Court dismisses the complaint with prejudice.

       However, the dismissal does not mean that Plaintiffs are left with no recourse.

SLUSA does not prevent Plaintiffs from bringing claims against Defendants to recover

for their losses, “[i]t simply denies plaintiffs the right to use the class-action device to

vindicate certain claims.” Dabit, 547 U.S. at 87. If Plaintiffs want to pursue their state

law claims, they have “to proceed in the usual way: one litigant against another.” Holtz,

846 F.3d at 934. Further, the parties agreed to arbitrate their individual disputes, so

Plaintiffs should direct their claims to the proper forum.




                                            12
                                 CONCLUSION

      For the aforementioned reasons, the Court grants Defendants’ motion. It is so

ordered.



Dated: 05/13/2019                            ________________________________

                                             Charles P. Kocoras
                                             United States District Judge




                                        13
